FLETCHER, Judge
(concurring):
In United States v. Zubko, 18 M.J. 378 (C.M.A. 1984), this Court addressed a similar question involving simple possession and distribution of marihuana under Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, and paragraph 213$, Manual for Courts-Martial, United States, 1969 (Revised edition). In that case, as in the present case, the offenses rose from the same conduct, involved the same amount of drugs, and occurred at the same time and place. Here, however, the offenses are possession of marihuana and introduction of marihuana under Article 92, UCMJ, 10 U.S.C. § 892, and Article 1151, U.S. Navy Regulations, 1973, and possession with intent to distribute under Article 134 and 21 U.S.C. § 841(a)(1).
The decisions of this Court in United States v. Hendrickson, 16 M.J. 62 (C.M.A. 1983), and United States v. Miles, 15 M.J. 431 (C.M.A. 1983), control the present case. Moreover, there is convincing federal precedent that simple possession under 21 U.S.C. § 844 is a necessarily included offense within the crime of possession with intent to distribute under 21 U.S.C. § 841(a)(1). See United States v. Garcia-Duarte, 718 F.2d 42, 47 (2d Cir. 1983); United States v. Joyce, 693 F.2d 838, 843 (8th Cir. 1982); United States v. Moorman, 660 F.2d 106, 111 (4th Cir. 1981); United States v. Burns, 624 F.2d 95, 104 *391(10th Cir.), cert. denied, 449 U.S. 954, 101 S.Ct. 361, 66 L.Ed.2d 219 (1980). The fact that the possession offense was alleged under Article 92 and Article 1151, U.S. Navy Regulations, 1973, is not significant. See generally United States v. Thurman, 7 M.J. 26 (C.M.A. 1979).